Appeal from an order of a Special Term of the Supreme Court, entered in Schuyler county clerk’s office, denying motion by the defendants for an “ order and judgment ” dismissing the complaint on the ground that it fails to state a cause of action. The action is for libel. The complaint alleges in substance that at the times in question the plaintiff was an attorney and counselor at law and employed as village attorney for the village of Watkins Glen; that on September 7, 1938, the defendants published in a newspaper, the *879Watkins Review,“ of and concerning the plaintiff in his said profession of an attorney and counselor at law and in his said capacity as village attorney the following, false and defamatory matter: ‘ Attorney Cassidy defended his action in writing the land office, as Mr. Leffingwell sought, rather than the Governor, as the trustees asked on June 20, 1938, by saying that a meeting was held later in the back room at which the trustees decided to write the land office instead. Inasmuch as I remained till the last man went home on that evening, I know that the trustees did not hold a secret meeting that night and change the instructions as Mr. Cassidy untruthfully stated.’ ” We agree with the court below “ that the complaint accuses the plaintiff of lying as to a matter having to do with his status as attorney for the village trustees,” and that the alleged publication is libelous per se. (Bennet v. Commercial Advertiser Assn., 230 N. Y. 125; Mattice v. Wilcox, 147 id. 624; Krug v. Pitass, 162 id. 154; Cruikshank v. Gordon, 118 id. 178.) Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.